Citation Nr: 9933656	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served approximately 10 years of active duty.  
The most recent period of service was between September 1987 
and September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for the postoperative residuals of a right 
knee injury was established in December 1997 and this appeal 
is from the initial 20 percent evaluation.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2. The veteran's service-connected postoperative residuals of 
a right knee injury are manifested by degenerative 
changes, shown by x-ray examination, with no more than 
slight limitation of motion.  There are subjective 
complaints of weakness and fatigue in the right lower 
extremity, but no muscle atrophy or other indicia of 
functional impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service-connected right knee disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).


Pertinent Law and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in this case, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.

The Ratings Schedule provides that traumatic arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

The Ratings Schedule also provides compensable ratings for 
impairment of the knee.  Slight recurrent subluxation or 
lateral instability warrants an evaluation rating of 10 
percent; moderate recurrent subluxation or lateral 
instability warrants an evaluation rating of 20 percent; and 
severe recurrent subluxation or lateral instability warrants 
an evaluation rating of 30 percent.  38 C.F.R. § 4.71(a), 
Code 5257.

The veteran's knee disability may also be rated for 
limitation of flexion of the leg when flexion is limited to 
60 degrees (0 percent), 45 degrees (10 percent), 30 degrees 
(20 percent) or 15 degrees (30 percent), and for limitation 
of extension of the leg when extension is limited to 5 
degrees (0 percent), 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Complete extension of the knee is to 0 
degrees and complete flexion is to 140 degrees.  38 C.F.R. 
§ 4.71 Plate II.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59.

Analysis

Service medical records show that the veteran injured his 
right knee in September 1986 when a friend fell on his knee.  
He had immediate pain in his knee and heard a popping sound.  
Swelling began about an hour later and he was unable to bear 
weight on his leg.  Blood was aspirated from the right knee 
the following day.  The veteran subsequently underwent 
arthroscopic examination at which time an 85 percent tear of 
the anterior cruciate ligament and a tear of the posterior 
horn lateral meniscus was found.  The lateral meniscus was 
repaired acutely.  The anterior cruciate ligament was 
repaired using a Marshall repair and an Andrews iliotibial 
band tenodesis was done.  The postoperative diagnoses were 
torn anterior cruciate ligament, right knee, surgically 
treated; and medial meniscus tear, right knee, surgically 
treated.

The record indicates that the veteran completed a year of 
postoperative rehabilitation.  In June 1989 the veteran 
reported locking and occasional effusion of the right knee.  
In January 1990 the veteran underwent arthroscopic procedure 
in which a lateral meniscal tear was identified and excised.  
The diagnosis was retropatellar pain syndrome, right knee.  
The veteran was considered fit for full duty in July 1990.

VA medical records beginning in September 1996 show that the 
veteran was reporting right knee pain.  The veteran was not 
reporting locking, catching or buckling and the knee appeared 
stable and without swelling.  A January 1997 right knee x-ray 
revealed minor narrowing of the medial joint space and tiny 
patellar spurs.  The veteran underwent right knee arthroscopy 
in February 1997 which revealed a central pit in the medial 
femoral condyle with infolding flaps which were trimmed, and 
a band of tissue medial to the patella underneath of the old 
medial patellar incision which was removed.  In April 1997 
the veteran called to cancel his appointment as he said he 
was doing great and had not felt that good in a long time.  

Clinical records from September 1997 show that the veteran 
was reporting pain in a different part of his right knee.  
Right knee range of motion was 5 to 145 degrees. McMurray's 
test was negative, however there was a positive bounce test 
and pain with forced extension of the knee.  1+ effusion and 
2+ patellofemoral crepitation as well as grade I Lachman and 
grade 0 pivot shift were noted.  There was mild tenderness to 
palpation near the superior lateral pole and mild lateral 
joint line tenderness, but no medial joint line tenderness.  
A nonpainful click from the patellofemoral joint was noted 
during the McMurray's test.  The impression was probable 
patellofemoral pain secondary to plica or scar tissue near 
the lateral gutter or suprapatellar pouch with possible 
lateral meniscus tear.

The veteran underwent a VA examination later in September 
1997.  He gave a history of the initial injury occurring 
while skiing in 1986.  The veteran reported pain over the 
medial lower and lateral upper areas of his knee which was 
worse in the morning.  The pain affected his work as a 
painting contractor, as he was only able to work on a ladder 
for about three hours.  Physical examination revealed a 30 
centimeter (cm.) longitudinal scar around the right knee.  
The knee was noted to be slightly swollen.  Range of motion 
was 115 degrees of flexion, 0 degrees of extension with no 
noted instability.  The veteran's gait revealed that he did 
not fully extend his knee as he walked and that he had a 
slight, barely noticeable limp.  The diagnosis was severe 
right knee problems, status post three knee operations with 
chronic pain, probable extensive degenerative arthritis, 
probably will lead to total knee replacement.  Diagnosis 
confirmed on examination.  X-ray, screw noted, 
chondrocalcinosis.

VA clinical records from October 1997 reveal some 
improvement.  There was no tenderness in an area that was 
previously tender, and no effusion was noted.  The impression 
was migrating patellofemoral pain responsive to physical 
therapy and activity modification.

The veteran again was accorded a VA examination in August 
1998.  The report of examination indicates that the claims 
file was reviewed in conjunction with the examination.  The 
veteran reported that he thought his effectiveness was in the 
60 percent range due to limitation as a result of pain after 
walking or climbing on a ladder for a period of time.  He 
subjectively graded his pain as a 5 or 6 on a scale of 1 to 
10.  Physical examination revealed a 30 cm. circumferential 
scar.  There was no swelling.  Range of motion was 130 
degrees of flexion and 5 degrees of extension.  There was no 
instability noted and the veteran was observed to have a 
normal gait.  Excursion was described as 5 on a scale of 5, 
speed 4 on a scale of 5, coordination N/A, and endurance 3 on 
a scale of 5.  The diagnosis was severe right knee problems, 
status post operations times 3 with chronic pain and 
extensive degenerative arthritis which will probably lead to 
total knee replacement.  X-rays confirmed the presence of a 
screw from prior surgery and chondrocalcinosis.

The veteran testified before a Hearing Officer at the RO in 
November 1998.  His tesimony was that right knee pain was 5 
out of 10 and increased with activity.  Transcript p. 3.  His 
knee swelled at the end of the day and he had medial side 
pain and a decrease in flexion.  Tr. at 4.  The veteran 
jogged 2-3 days per week, approximately 2 miles while wearing 
a brace. Tr. at 7.  He was not undergoing treatment, but he 
was doing home exercises. Tr. at 8.  When asked to rate his 
present pain the veteran indicated that he felt fine at the 
time of the hearing because he had not worked.  Tr. at 9.  
Finally, the veteran testified that knee instability was 
related to activity, and that on occasion, after kneeling for 
a period of time, he would have to catch himself while trying 
to stand up. Tr. at p.10.

The Board finds that the preponderance of the evidence is 
against the claim for an evaluation in excess of 20 percent 
for the postoperative residuals of a right knee injury.  The 
right knee range of motion demonstrated on the August 1998 VA 
examination did not meet the schedular criteria for a rating 
in excess of 20 percent under Codes 5260 and 5261 which 
address limitation of motion of the leg.

The Board notes that the veteran's service-connected 
disability has required surgery including repairs of the 
right lateral meniscus in 1986 and 1990.  In light of this 
evidence the Board has considered Codes 5258 and 5259, which 
address the dislocation or removal of semilunar cartilage.  
Neither, however, provides for a higher rating than is 
currently assigned.  Further, there is no indication of 
subluxation of the right knee and although the veteran has 
subjectively reported instability, VA examination has never 
made an objective finding of instability.  See 38 C.F.R. 
§ 4.71a, Rating Code 5257.

The Board notes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

In this case, the Board finds that the current evaluations 
are consistent with the objective findings and that increased 
ratings are not warranted under the provisions for the 
veteran's right knee disability.  The veteran's subjective 
complaints have included pain, weakness, and lack of 
endurance.  The objective examination findings include 
slightly decreased range of motion and effusion.  There is no 
record of right lower extremity muscle atrophy.  The pain in 
the knee is currently recognized by the 20 percent rating, 
which is in excess of the limitation of function exhibited, 
but without more of a showing of deformity, atrophy or other 
signs of dysfunction, a higher rating is not warranted.  The 
Board notes that the veteran is able to engage in strenuous 
physical exercise such as jogging 2 to 3 times per week.  In 
light of the lack of objective pathology to support the 
veteran's claim, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for residuals of a right knee injury due to pain on 
use or flare-ups.  Id.

Although arthritis has been visualized in the right knee, 
limitation of range of motion of the right knee does not meet 
the criteria for a zero percent rating under the applicable 
diagnostic codes (5260 and 5261).  Accordingly, a separate 
compensable evaluation under codes 5003 for arthritis is not 
warranted because additional disability is not demonstrated.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 
9-98.

Further, a separate compensable evaluation for the residual 
surgical scar is not in order as the evidence fails to 
demonstrate that the scar is objectively tender or painful. 
See 38 C.F.R. § 4.118, Code 7804 (1999).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the entire history of the veteran's 
disability.  In this case, the Board finds no provision upon 
which to assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for 
postoperative residuals of a right knee injury.






ORDER

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of a right knee injury is denied.




		
	WAYNE BRAEUER
	Member, Board of Veterans' Appeals



 

